Citation Nr: 9920584	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the right index, middle, and ring 
fingers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA), Houston Regional Office 
(RO), that denied the veteran's claims of increased ratings 
for residuals of fractures of the left ankle, and right index, 
middle, and ring fingers.  

In the veteran's August 1997 substantive appeal he withdrew 
the issue of an increased evaluation for residuals of a left 
ankle fracture.  In this regard, the Board will not herein 
address the issue of an increased evaluation for residuals of 
a left ankle fracture.  


FINDING OF FACT

The veteran's residuals of fractures of the right index, 
middle, and ring fingers are not productive of ankylosis 
(favorable or unfavorable), or any objective evidence of 
bone, tendon, joint, or neurologic dysfunction.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of fractures of the right index, middle, and ring 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5218, 5222 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The VA has had the veteran examined. The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation.  38 U.S.C.A. § 5107(a).

Service medical records show that the veteran sustained 
lacerations and nondisplaced fractures of the index, ring, 
and middle finger phalanges when a ship hatch fell on his 
right hand.  No sequelae were reported.  It was indicated 
that the veteran was right handed.  A VA medical examination 
performed in June 1978 showed complaints of right finger 
stiffness.  Physical findings revealed no abnormalities and a 
full range of motion of the fingers of the right hand.  The 
pertinent diagnosis was history of fractures of the phalanges 
of the right hand, presently asymptomatic.  

A private medical examination report dated in November 1996 
indicated that the veteran had degenerative joint disease of 
the hands.  A November 1996 X-ray of the right hand revealed 
a two millimeter metallic linear density that projected about 
the right 2nd distal interphalangeal joint.  The other bony 
structures of the hand were unremarkable.  

A VA medical examination was performed in March 1998.  The 
veteran complained of stiffness in the fingers of his right 
hand that affected his ability to use tools in his job as a 
tool and dye maker.  It was stated that he rested his hand 
and, at times, used over the counter medications to deal with 
the discomfort.  The physical examination revealed that there 
were no obvious anatomical deformities of the right hand.  
The fingers of the right hand failed to demonstrate any 
functional defects.  The veteran was able to make a 100 
percent fist.  Grasping strength and dexterity were equal 
bilaterally.  Shaking hands was described as easy and grip 
strength was good.  There was no ligamentous instability of 
the right hand digits.  

The veteran was able to touch the tips of each digit with his 
thumb without difficulty.  Pull out resistance strength was 
normal.  Distal interphalangeal joint flexion of each right 
finger joint was full at 65 degrees flexion.  The index, 
middle, ring, and little fingers showed normal hyperextension 
of 10 degrees in the metacarpophalangeal joint, with further 
flexion to 90 degrees.  There was slight hyperextension of 
the proximal interphalangeal joints with further flexion to 
100 degrees.  The distal interphalangeal joints were 
described as normal.  There was no evidence of fatigue-
related discomfort or flexor tendon bogginess.  It was stated 
that X-rays of the right fingers showed no deformity or 
arthritis.  The fractures of the right middle phalanges had 
healed uneventfully.  The diagnosis was right hand stiffness 
without objective evidence of bone, tendon, joint, or 
neurologic dysfunction.  It was opined that there was no 
evidence of progressive arthritis or other post-traumatic 
difficulties in the veteran's hand.  Further stated was that 
there did not appear to be any residual from the service 
injury.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

The RO has assigned a noncompensable evaluation for the 
residuals of fractures of the right index, middle, and ring 
fingers under the provisions of Diagnostic Code 5222 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R.§  4.71a, 
favorable ankylosis, multiple fingers.  Under Diagnostic Code 
5222, a 30 percent disability evaluation is available for 
favorable ankylosis of the index, middle, and ring fingers of 
the major hand.  Under Diagnostic Code 5218, a 40 percent 
disability evaluation is available for unfavorable ankylosis 
of the index, middle, and ring fingers of the major hand.  

Favorable ankylosis is limited motion permitting flexion of 
the (finger) tips to within 2 inches of the transverse fold 
of the palm.  Unfavorable ankylosis is limited motion 
preventing flexion of the (finger) tips to within 2 inches of 
the median transverse fold of the palm.  38 C.F.R. § 4.71a.  

The veteran contends that his service-connected residuals of 
fractures of the right index, middle, and ring fingers are 
manifested by pain and stiffness interfering with his 
employment.  However, the clinical data shows that the 
veteran sustained fractures of the right index, middle, and 
ring fingers almost 25 years ago at which time no sequelae 
were reported.  Post-service clinical records show the injury 
was asymptomatic.  More recently, the clinical data is 
essentially negative for any evidence of functional 
impairment of the right hand and/or fingers.  The veteran has 
no abnormality of grip strength; he is able to make a fist; 
there is no ligamentous instability, and most importantly, it 
has been clinically reported that he has essentially normal 
range of motion of all the fingers of his right hand.  While 
arthritis of the fingers has been reported, clinical findings 
and X-rays do not support such a diagnosis.  Based on the 
evidence as a whole, and absent any limitation of motion of 
the right index, middle, and ring fingers, it must be 
concluded that ankylosis of the right index, middle, and ring 
fingers is not shown.  

It must be reiterated that the veteran's complaints include 
pain in his right index, middle, and ring fingers.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, a review of the medical record fails to demonstrate 
objective evidence of pain sufficient to warrant a 
compensable evaluation under the current rating criteria.  In 
this regard, 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
a basis for a higher rating.  In essence, the Board finds 
that the veteran's disability picture does not approximate 
the criteria necessary for a higher disability evaluation.  
38 C.F.R. §  4.7.  

The veteran has indicated that his right-hand stiffness and 
pain interferes with his employment as a tool and dye maker.  
Obviously the use of the hands is intrinsic to such 
employment.  However, a review of the record does not reveal 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to require 
consideration of an increased rating on an extraschedular 
basis.  38 C.F.R. § 3.321 (b)(1).  Under the circumstances of 
this case, an increased (compensable) evaluation for 
fractures of the right index, middle, and ring fingers is not 
warranted.  


ORDER

An increased (compensable) evaluation for fractures of the 
right index, middle, and ring fingers is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

